Title: To Alexander Hamilton from John Adams, 20 June 1800
From: Adams, John
To: Hamilton, Alexander

Philadelphia June 20. 1800
Sir 
The itinerant Life I have led has prevented me from acknowledging the Receipt of your favour of May 24. till this time. Your Sentiments are very Satisfactory to me, and will be duly attended to.

I anticipate Criticism in every Thing which relates to Col. Smith. But Criticism, now criticized so long, I regard no more than “Great George a Birthday Song.” Coll Smith Served through the War with high applause of his Superiors: He has Served abroad in the Diplomatic Corps, at home as Marshall and Supervisor and now as Commandant of a Brigade. These are Services of his own not mine. His Claims are his own. I see no reason or Justice in excluding him from all Service, while his Comrades are all Ambassadors or Generals, merely because he married my daughter. I am Sir, with much regard your most obedient and humble Servant

John Adams
Major General Alexander Hamilton.


